Citation Nr: 0014944	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of cyclothymic disorder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for an anxiety disorder not otherwise 
specified and assigned noncompensable evaluation.  In a March 
1996 rating decision the psychiatric disability was changed 
to cyclothymic disorder and the evaluation was increased to 
10 percent.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The Court of 
Appeals for Veterans Claims (the Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  


FINDING OF FACT

The veteran's cyclothymic disorder is currently manifested by 
alertness; orientation to time, place and person; an anxious 
mood with constricted affect; good attention, concentration 
and memory; clear and coherent speech without hallucinations, 
suicidal or homicidal ideation; fair insight, judgment and 
impulse control and a GAF of 65.  

CONCLUSION OF LAW

An evaluation in excess of 10 percent for cyclothymic 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 7104 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21; and, prior 
to November 6, 1996, §§ 4.129, 4.130; and, beginning November 
7, 1996, §§ 4.126(a), 4.130, and Diagnostic Code 9410 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected cyclothymic 
disorder is so severe as to warrant an increased evaluation.  
He reported that he lost his job due to his mental disorder 
and that he was very anxious and suffering from a great deal 
of pressure.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

a.  Background

The VA examined the veteran in January 1994.  He was 
adequately groomed, alert and oriented in time, place and 
person.  His mood was anxious and his affect was constricted.  
The veteran's attention and concentration were good.  His 
speech was clear and coherent.  He was not hallucinating, 
suicidal or homicidal.  The veteran's insight and judgment 
were fair.  He exhibited good impulse control.  The diagnosis 
was anxiety disorder not otherwise specified and the Global 
Assessment of Functioning score of 0, unspecified.  Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

The June 1994 Psychotherapeutic Institute of Puerto Rico 
hospitalization report indicated that the veteran completed 
in a satisfactory manner the program of partial 
hospitalization.  His initial evaluation showed a clinical 
frame compatible with severe major depression, with psychotic 
features, depressed, crying, sad, suicidal ideas, psychomotor 
delay, irritability and impulsive behavior, work, family and 
social dysfunction.  He was treated pharmaceutically and 
attended daily psychotherapy groups.  Initially his 
participation was passive, superficial and reserved, the 
later he showed cooperation.  He kept to himself, and 
exhibited poor integration with the other members of the 
group, presenting a hostile attitude on occasions.  

The veteran was reevaluated by the doctor and his drug 
treatment was modified.  During the course of this treatment 
the behavior and the affect of the veteran showed significant 
favorable changes, succeeding in participating and 
integrating in the therapy groups in an appropriate manner, 
showing a marked diminishment of depressive symptoms, of 
agitation and aggressiveness.  The veteran succeed in 
identifying areas of conflict and in exploring alternatives 
for resolution.  He showed cooperation and recuperation 
through a positive attitude to succeeding in complete 
recuperation.  At the time of discharge the veteran was 
showing emotional stability, reduction in depressive 
symptoms, a more complete introspection abut his condition, 
no verbalized suicidal and homicidal ideas, nor any 
indication or auditive or visual hallucinations.  

VA outpatient treatment records, dated June 1995, show that 
the veteran was seen for schizoaffective disorder.  He was 
cooperative and his mood anxious with appropriate affect.  
There were no suicidal or homicidal ideas.  His thought 
processes were coherent and relevant.  

The Social Security Administration (SSA) examined the veteran 
in October 1995.  The veteran was casually dressed, 
adequately groomed and well shaven.  He was cooperative and 
agreeable, but he was in extreme anxiety and talked 
profusely.  His thoughts were logical, coherent and relevant.  
He talked profusely and there was pressure noticed in his 
ideas although there were no fugues noticed.  The veteran was 
spontaneous, with profuse talking.  Ideas of unreality were 
noted.  He thought continually about suicide when the 
pressure of his ideas seemed to be driving him crazy and he 
made an attempt in 1978 by taking medications.  

The veteran's affect was inappropriate to the content 
expressed with a state of mind that oscillated between 
extreme anxiety and depression.  On occasion he gave the 
impression that he was going to burst into an act of fury.  
He said his name, age and date of birth well.  The veteran 
knew where he was and how he got there.  He did not say the 
current day and date well.  The veteran had marked difficulty 
in executing the immediate memory tests and some difficulty 
with the short-term memory tests.  In terms of his recent 
memory the veteran knew how he got to the office and could 
remember events that occurred in the last hours and days.  He 
remembered facts and events relevant to his past life.  He 
had had memory problems and or disorientation since 1972.  

Due to the pressure of his ideas and his great state of 
anxiety, the veteran became distracted and lost the thread of 
what was being discussed.  He was able to recite the months 
and days well properly but not backward and he had difficulty 
doing series threes and sevens.  The veteran's state of mind 
did not allow intellectual functions tests to be done 
adequately since he said that he did not know the answers to 
the questions asked.  His judgment was severely affected 
since the veteran acted in an extremely impulsive and 
aggressive manner causing problems with his family, neighbors 
and individuals.  He recognized that he was mentally ill and 
that he needed help.  

The veteran was able to use the telephone but not public 
transportation.  His poor tolerance to stress and 
impulsiveness kept him from doing household tasks.  The 
veteran was completely socially isolated, he preferred to 
lock himself in his room or go out to walk and he had great 
difficulty establishing a conversation.  His stress tolerance 
was very diminished since he could not tolerate auto horns, 
noises in the house and he responded intensely to the 
smallest noise.  This had caused problems with individuals on 
the street to the point where some delinquent neighbors 
almost killed him on one occasion.  The veteran preserved 
very little ability to follow directions and to continue one 
task for a period of more that two to three hours.  His great 
state of impulsiveness made him intolerant of any supervision 
at all.  

The veteran reported panic attacks monthly, especially when 
the pressure of his ideas made him fell that he was being 
driven into insanity.  He had been going to weekly therapy 
appointments and was on medication.  The diagnoses were 
bipolar disorder in the manic phase and paranoid personality.  
The examiner stated that due to the gravity of his mental 
condition and the prolonged nature of his disease, his many 
hospitalizations and the absence of remission of symptoms, he 
considered the veteran totally disabled to perform physical 
or mental tasks.  

The VA examined the veteran in November 1995.  The veteran 
was casually but adequately dressed and groomed.  He appeared 
anxious and apprehensive all throughout the interview.  His 
speech was somewhat accelerated but was relevant and 
coherent.  The veteran reported that symptoms of anxiety were 
usually accompanied by a multiplicity of physical symptoms as 
well including gastrointestinal disturbances, respiratory 
difficulty, and sensation of chest oppression and even chest 
pain.  On other occasions, especially when he lost control 
over himself, he then became very depressed, isolated, and 
felt like doing away with himself.  He felt guilty for what 
he had done and for his inability to control himself when the 
situation came up.  

The veteran was somewhat referential but not delusional.  He 
was not actively hallucinating and he did not describe any 
hallucinatory phenomenon.  The affect that he displayed was 
adequate and his mood was mostly anxious and hyperactive. The 
veteran was oriented in person, place and time.  His memory 
was fair but was lacunar for specifics.  Intellectual 
functioning was adequate but concentration was diminished.  
His judgment was fair and insight was poor.  The diagnoses 
were cyclothymic disorder, alcohol abuse in partial remission 
and borderline personality features.  His GAF was 60.  

The examiner noted that even though the veteran was service 
connected for an anxiety disorder, which was still present, 
the diagnosis had changed in the sense that his 
symptomatology had varied because now besides the episodes of 
intense anxiety, this veteran also had episodes of 
depression.  But they were not of enough severity to be 
classified of bipolar disorder.  The examiner did not see in 
the medical records or in the history any evidence that the 
veteran had developed any full blown manic episode or an 
episode of major depression.  He alternated between periods 
of anxiety and those of depression, which concurred with the 
diagnosis of cyclothymic disorder.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in San Juan the Commonwealth of Puerto Rico from January 1996 
to March 1996.  The diagnoses were bipolar disorder, 
depressed with psychotic features and alcohol dependence, in 
partial remission.  The GAF was 70.  A GAF of 65-70 is 
defined as "Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships."  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

The veteran was restless, verbose, his speech was 
accelerated, relevant coherent but illogical and he referred 
to hearing noises and seeing things.  His facial expression 
was sad and tearful.  When interviewed he was not 
hallucinating, not suicidal or homicidal, and not delusional 
but was clear cut and ambivalent.  His affect was of severe 
anxiety and his mood was congruent.  During the episode of 
care the veteran, most of the time, remained in his room, and 
participated very little in prescribed ward activities.  

Medication had to be reviewed several times due to sedation 
and due to psychotic symptoms.  The veteran was in remission 
from the acute symptoms for which he was hospitalized and was 
stable with prescribed medication.  Upon discharge he did not 
constitute a danger to himself or others.  The veteran was 
neither suicidal nor homicidal.  No further improvement was 
foreseen from this episode of care.  The veteran was 
unemployable.  

Psychological screening report dated January 1997 indicated 
that the veteran was generally cooperative and somewhat 
unresponsive at times.  Rapport was difficult to establish 
but appeared to be adequate.  He seemed to be mildly anxious 
and occasionally distracted from the required task.  There 
was no clinical evidence of a perceptual and /or thought 
disorder and the veteran appeared to be in full contact with 
reality.  All tests were completed and the results could be 
accepted as generally valid with some reservations.  The MMPI 
validity scales suggested a tendency to over report personal 
conflicts, symptoms and difficulties and thus the results 
were interpreted with caution.  

The BARSIT estimated the veteran's intellectual functioning 
to be within the mentally defective range with an IQ of less 
than 68.  This finding was inconsistent with the reported 
academic and occupational background.  There were doubts as 
to the effort and concentration the veteran was able to 
exercise during the completion of the test.  

The Bender Gestalt reproduction indicated good visual-motor 
organization and good spatial planning ability.  It was worth 
noting that the veteran's initial responses to the 
presentation of the Bender Gestalt figures was somewhat 
impulsive, drawing his associations to each of the Bender 
Figures instead of reproducing these as he was instructed.  
Actually, test instruction needed to be repeated three times 
before he was able to perform accordingly.  His recall of the 
figures was poor.  The examiners were unable to determine if 
such poor recall was the product of poor attention to the 
stimulus or an indicator of difficulties with visual short-
memory.  

Other test data indicated that the veteran had a very poor 
self-image, felt very uncomfortable in social situations, and 
tended to be rather obsessive.  There were signs of the 
disorganizing presence of anxiety, much concern regarding his 
health.  Although there were clear indication that this 
veteran was presently depressed, there were also signs of 
having experienced period of elation.  

Given the tendency detected by the MMPI to over-report 
symptoms, it was very difficult to offer a diagnostic 
impression with a reasonable degree of certainty.  However, 
the information available did seem to point more toward a 
mood than to an anxiety disorder.  Although there was more 
credible evidence supporting the diagnosis of cyclothymic 
disorder, there was still the need to strongly consider the 
diagnostic possibilities of a schizoaffective or bipolar 
disorder.  Further evaluation was needed to support the 
existence of truly psychotic features.  

The Social and Industrial Field Survey Report, dated February 
1997, showed that the veteran did not socialize with 
neighbors.  He was at home most of the time and helped with 
home chores.  The veteran bought groceries and took trips in 
the car with his wife and family.  Normal behavior and good 
hygiene were shown.  

VA mental disorders examination report, dated March 1997, 
revealed that the veteran was casual but adequately dressed 
and groomed.  The veteran was in full contact with reality, 
was observed to be very tense and apprehensive, but his 
responses were relevant and coherent.  The content was 
logical, dealing with the variability of symptoms.  
Apparently, the most persistent one that he described was 
that of anxiety, manifested by hyperactivity, irritability, 
sudden and impulsive angry reactions, his fear of losing his 
control and then usually ending up feeling depressed on 
account of his own behavior.  

The veteran described having poor control over his spending, 
not that he foolishly misspent his money, but that he tended 
to buy things for his children and this was why his wife had 
taken over their finances.  He did not describe any 
compulsive pattern of spending or gambling etc.  When he was 
anxious, he was definitely very hyperactive, restless, he 
could not sleep well and when he was depressed, he was 
isolated, withdrawn and sometimes there were suicidal 
ruminations.  The veteran was not delusional and at no point 
did de describe any active hallucinationatory processes.  

The affect corresponded to the emotional content and the mood 
observed was mostly anxious and tense.  He was oriented in 
person, place and time.  The veteran's memory was preserved 
and intellectual functioning was maintained.  Judgment was 
fair and insight was superficial.  It was the unanimous 
opinion of the members of the psychiatric board that there 
was no basis for the diagnosis of bipolar disorder and much 
less for a diagnosis of schizoaffective disorder.  The 
diagnoses, which in their opinion bests represented the 
veteran's symptomatology, were cyclothymic disorder and 
alcohol dependence in partial remission (with treatment) and 
some borderline personality features.  His GAF was 65.  

The VA examined the veteran in October 1999.  The veteran was 
clean, adequately dressed and groomed.  He was alert and 
oriented to time, place and person.  His mood was anxious and 
his affect was constricted.  The veteran's attention, 
concentration and memory were good.  His speech was clear and 
coherent.  He was not hallucinating and he was not suicidal 
or homicidal.  The veteran's insight and judgment were fair.  
He exhibited fair impulse control.  The diagnoses were 
cyclothymia and episodic alcohol abuse.  His GAF was 65.  

b.  Law and Regulations

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VA O.G.C. Prec. 
Op. 11-97 at 1 (Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This determination depends on the 
facts of the particular case and therefore is made on a case-
by-case basis.  VA O.G.C. Prec. Op. 11-97 at 2.

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, with psychoneurotic symptoms of such severity that 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation required that impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms which 
resulted in a reduction of initiative, flexibility, 
efficiency and reliability levels so as to produce definite 
industrial impairment.  A 10 percent evaluation required less 
than the criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. Part 4, Codes 9400-9411 
(1996) (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety disorders, 
mood disorders, and cyclothymic disorder is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....................................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)..........30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuos 
medication......................................10
61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

c.  Analysis

According to the Court the potential for the assignment of 
separate, or staged, ratings for separate periods of time, 
based on the facts found, must be considered because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board notes that the RO 
granted a 100 percent evaluation from June 29, 1995 pursuant 
to 38 C.F.R. § 4.29, ratings for service connected 
disabilities requiring hospitalization, treatment or 
observation.  The 10 percent evaluation was continued from 
September 1, 1995.  

The findings are consistent with the criteria for a 10 
percent rating under both the old and revised criteria.  A 10 
percent evaluation under the old criteria required emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuos medication was required under the 
revised criteria.  

In November 1995 the veteran's GAF was 60.  A GAF of 51-60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers)".  From January 
1996 to March 1996 the veteran's GAF was 70.  The VA mental 
disorders examination reports, dated March 1997 and October 
1999, revealed that the veteran's GAF was 65.  A GAF of 65-70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social or occupational 
functioning (e.g., theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships."  These findings are consistent with the 
criteria for a 10 percent rating under both the old and 
revised criteria.

Psychological screening report dated January 1997 indicated 
that there was no clinical evidence of a perceptual and /or 
thought disorder and the veteran appeared to be in full 
contact with reality.  Although there were clear indication 
that the veteran was depressed, there were also signs of 
having experienced period of elation.  The Social and 
Industrial Field Survey Report, dated February 1997, showed 
that the veteran was at home most of the time and helped with 
home chores.  Normal behavior and good hygiene were shown.  
The above findings are consistent with the criteria for a 10 
percent rating under both the old and revised criteria.  

The evidence did not demonstrate that a higher evaluation was 
warranted under either the old or the revised criteria.  The 
Social and Industrial Field Survey Report, dated February 
1997, showed that the veteran bought groceries and took trips 
in the car with his wife and family.  The evidence does not 
show that impairment of the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms which resulted in a reduction of 
initiative, flexibility, efficiency and reliability levels so 
as to produce definite industrial impairment.  38 C.F.R. 
Part 4, Codes 9400-9411 (1996) (effective prior to November 
7, 1996).  Thus a higher evaluation was not warranted under 
the old criteria.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) was not 
demonstrated to warrant a higher evaluation under the revised 
criteria.  In November 1995 the veteran was somewhat 
referential but not delusional.  He was not actively 
hallucinating and he did not describe any hallucinatory 
phenomenon.  The affect that he displayed was adequate and 
his mood was mostly anxious and hyperactive.  The veteran was 
oriented in person, place and time.  His memory was fair but 
was lacunar for specifics.  Intellectual functioning was 
adequate but concentration was diminished.  His judgment was 
fair and insight was poor.  

Between January 1996 to March 1996 when interviewed the 
veteran was not hallucinating, not suicidal or homicidal, and 
not delusional but was clear cut and ambivalent.  His affect 
was of severe anxiety and his mood was congruent.  
Psychological screening report dated January 1997 indicated 
that the veteran was generally cooperative and somewhat 
unresponsive at times.  Rapport was difficult to establish 
but appeared to be adequate.  He seemed to be mildly anxious 
and occasionally distracted from the required task.  The 
Social and Industrial Field Survey Report, dated February 
1997, showed normal behavior and good hygiene. VA mental 
disorders examination report, dated March 1997, revealed that 
the veteran's affect corresponded to the emotional content 
and the mood observed was mostly anxious and tense.  He was 
oriented in person, place and time.  The veteran's memory was 
preserved and intellectual functioning was maintained.  
Judgment was fair and insight was superficial.  Thus a higher 
evaluation was not warranted under the revised criteria.  

The Board notes that from January 1996 to March 1996 the 
diagnoses included alcohol dependence, in partial remission.  
The March 1997 VA mental disorders examination report 
included the diagnosis alcohol dependence in partial 
remission (with treatment).  In October 1999 the diagnosis 
included episodic alcohol abuse.  As such a higher evaluation 
is not warranted.  


ORDER

An evaluation in excess of 10 percent for cyclothymic 
disorder is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

